PARKER, Justice
(dissenting).
I respectfully dissent. I agree with the majority opinion of the Court of Criminal Appeals that the Double Jeopardy Clause is implicated here. As charged in this case, both burglary and attempted criminal surveillance required a trespass in a private place and an intent to commit criminal surveillance. Attempted criminal surveillance required an additional element, an overt act toward the commission of the offense. Therefore, the charges presented in this case present two offenses, one of which required proof of all but one element that was required to be proven of the other.